MEMORANDUM **
Joshua Emanuel Richman, a native and citizen of Jamaica, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). Reviewing de novo, id., we deny the petition for review.
We agree with the BIA that the IJ did not err in admitting Richman’s conviction documents where they were “attested by the official having legal custody of the record or by an authorized deputy,” 8 C.F.R. § 287.6(a), and the record contains a sufficient basis for the documents’ authentication. See Sinotes-Cruz v. Gonzales, 468 F.3d 1190, 1196-97 (9th Cir.2006) (“The guiding principle is that proper authentication requires some sort of proof that the document is what it purports to be.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.